DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on May 26, 2022.
3.	Claims 1, 10 and 17 have been amended.
4.	Claims 6, 7, 16, 16, 19 and 20 have been cancelled.
5.	New claims 21-25 have been added.
6.	Claims 1-5, 8-14, 17-18 and 21-25 are currently pending and are found to be allowable. 

Reasons for Allowance

7.	Claims 1-5, 8-14, 17-18 and 21-25 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
9.	The rejection of claims 1-5, 8-14, 17-18 and 21-25 under 35 U.S.C. 101 have been withdrawn.  The claims recite the combination of additional elements for generating customer profiles in a profile datastore of an electric utility; selecting a subset of the customer profiles for storing in a candidate profile datastore based on qualifier constraints in a qualifier model; scoring the subset of the customer profiles using a scoring algorithm, wherein the scoring algorithm is configured to return higher scores for customer profiles more likely to opt into an alternative electrical service package and lower scores for customer profiles that are less likely to opt into the alternative electrical service package, and wherein the alternative electrical service package is selected from a group consisting of: a prepaid electrical service package, and an accrual-based electrical service package; determining, for each of the subset of the customer profiles, a respective preferred communication channel; and transmitting, in an order according to a rank based on the scoring, electronic communications including an offer related to the alternative electrical service package to a subset of the customer profiles using the respective preferred communication channels.  The claims as a whole integrates the abstract process into a practical application.  See also Applicants’ Remarks pages 8-11.  The amendment to claim 18 is acknowledged.  The rejection of claim 18 under 35 U.S.C. 101 has been withdrawn.
10.	With regards to the prior art rejection:  See Office Action mailed on 03/03/2022.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/04/2022